DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 160-168.

Applicants' arguments, filed 03/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NOTE: If claims 160-168 become allowable and Applicant would like to have the withdrawn claims rejoined, the withdrawn claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Withdrawn claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 160-168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 11,040,038 in view of Mollard et al. (US 2016/0214944, Jul. 28, 2016). The pending claims differ from the patented claims insofar as disclosing treating anemia with Form A of N4-(2,2’-bipyridin-3-yl)-N2-(3-methoxy-4-(4-methylpiperazin-1-yl)phenyl)pyrimidine-2,4-diamine anhydrous hydrochloric acid salt. However, it would have been obvious to have treated anemia with Form A of N4-(2,2’-bipyridin-3-yl)-N2-(3-methoxy-4-(4-methylpiperazin-1-yl)phenyl)pyrimidine-2,4-diamine anhydrous hydrochloric acid salt since N4-(2,2’-bipyridin-3-yl)-N2-(3-methoxy-4-(4-methylpiperazin-1-yl)phenyl)pyrimidine-2,4-diamine anhydrous hydrochloric acid salt is known to treat anemia as taught by Mollard et al. (¶ [0015], Table 1, No. 11). 

Response to Arguments
Applicant argues that no claims in the ‘038 patent relate to a method of treating anemia. 
The Examiner does not find Applicant’s argument to be persuasive. The rejection is in view of Mollard et al., which provides motivation to use the compound of the ‘038 patent to treat anemia. 


The Examiner does not find Applicant’s argument to be persuasive. 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. See MPEP 804.01. No requirement for a restriction was made in this case and this case is not a divisional of a case where a restriction was made. Therefore, the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply and Applicant’s argument is unpersuasive. 

	Applicant argues that there are no suggestion sin Mollard that would have motivated one skilled in the art to select crystalline Form A of Compound (I) anhydrous hydrochloric acid salt for treating anemia.
	The Examiner disagrees. Mollard discloses in paragraph [0015] a method for treatment of anemia comprising administering a compound. Mollard discloses in Table 1 suitable compounds which include Form A of Compound (I) anhydrous hydrochloric acid (see No. 11 of Table 1). Therefore, it is obvious to one of ordinary skill in the art that crystalline Form A of Compound (I) anhydrous hydrochloric acid salt treats anemia and Applicant’s argument is unpersuasive.


	The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

	Applicant argues that the pharmaceutical art is highly unpredictable and the skilled person in the art cannot readily predict the effect that even modest changes of an agent or dosing schedule in a medical treatment may have. 
	The Examiner does not find Applicant’s argument to be persuasive. Mollard teaches wherein the compound treats anemia and also Applicant has not shown wherein the art is highly unpredictable. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
Claims 160-168 are rejected.
Claims 115-159 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612